—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of Sharon S. Townsend (respondent) seeking dismissal of this proceeding on the ground that petitioners failed to serve the order to show cause and petition upon respondent in the manner specified in the order to show cause and thus failed to obtain jurisdiction over her (see, Matter of Flynn v Orsini, 286 AD2d 568 [decided herewith]; Matter of Messina v McDermott, 264 AD2d 457, 458; Matter of Washington v Mahoney, 71 AD2d 1047, 1048). The order to show cause directed that respondent be served either personally or by the “nail and mail” method. After several unsuccessful attempts to serve respondent personally, the process server mailed the papers to respondent and left them between the screen door and inner door of respondent’s home. The process server did not thereby properly affix the papers to respondent’s door and thus petitioners failed to effect service in accordance with the provisions of the order to show cause (see, CPLR 308 [4]; PacAmOr Bearings v Foley, 92 AD2d 959, 960; see also, Siegel, NY Prac § 74, at 111 [3d ed]). (Appeal from Order of Supreme Court, Erie County, Mahoney, J. — Election Law.) Present — Pigott, Jr., P. J., Green, Pine, Wisner and Lawton, JJ.